Citation Nr: 0803694	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear tinnitus.

3.  Entitlement to service connection for right ear 
hyperacusis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina which denied the 
veteran's request to reopen his claims for entitlement to 
service connection for right ear hearing loss and tinnitus 
and denied service connection for hyperacusis of the right 
ear.

The Board notes that entitlement to service connection for 
right ear hyperacusis was denied in a July 2003 rating 
decision.  In February 2004, the veteran submitted a document 
in which the RO accepted as a claim to reopen for the claims 
of right ear hearing loss, tinnitus, and hyperacusis.  The 
August 2004 rating decision styled the right hyperacusis 
issue as new and material; however, the statement of the case 
adjudicated the issue on the merits.  The Board finds that 
the February 2004 document constitutes a notice of 
disagreement with the July 2003 rating decision denying 
service connection for right ear hyperacusis as well as 
denying reopening for right ear hearing loss and tinnitus.  
Therefore, the Board finds that the issue should be styled as 
entitlement to service connection for right ear hyperacusis.


FINDINGS OF FACT

1.  By rating decision in December 1983, the RO denied 
entitlement to service connection for right ear hearing loss; 
the veteran was notified of the decision but did not initiate 
an appeal from the February 1984 statement of the case.

2.  The evidence associated with the claims file subsequent 
to the December 1983 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection right ear hearing loss.

3.  Right ear hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

4.  In an unappealed rating decision dated in September 1998, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus.

5.  The evidence associated with the claims file subsequent 
to the September 1998 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for right ear tinnitus.

6.  No credible evidence connects current hyperacusis with 
the veteran's active military service.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2007).

2.  The additional evidence presented since the December 1983 
rating decision is new and material, and the claim for 
service connection for right ear hearing loss, has been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

3.  Right ear hearing loss was not incurred in or aggravated 
during active duty service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1131, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385, 3.655 (2007).

4.  The RO's September 1998 decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for tinnitus is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

5.  The additional evidence presented since the September 
1998 rating decision is not new and material, and the claim 
for service connection for right ear tinnitus has not been 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for service connection for right ear 
hyperacusis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

A.  Right ear hearing loss

Service connection for right ear hearing loss was denied in a 
December 1983 rating decision, the veteran was notified of 
the decision but did not initiate an appeal from the February 
1984 statement of the case.

A claim to reopen the issue of entitlement to service 
connection for right ear hearing loss was denied in a July 
2003 and August 2004 rating decisions.

The evidence on file at the time of the December 1983 rating 
decision included:

Service medical records which were negative for complaints, 
treatment, or diagnoses of right ear hearing loss.  

A March 1976 statement from [redacted] which indicated 
long standing tinnitus and hearing loss, left ear.  It was 
noted that an audiogram revealed a profound neural sensory 
hearing loss in the left ear and mild neural sensory hearing 
loss in the right ear.  The audiogram results were not 
provided.

March 1976 and June 1981 audiological evaluations conducted 
by W.C.A. Hospital noted normal hearing acuity in the right 
ear with no observed middle ear or retrocochlear components.

A May 1977 VA audiometry report  which showed an eight 
decibel loss and 100 percent discrimination ability in the 
right ear.  The veteran reported that the ringing in his ears 
was bad after separation from service.

A VA audiological examination dated August 1981 showed a 
speech reception threshold of 2 decibels in the right with 
discrimination ability of 100 percent in the right ear.  

Lay statements dated in November 1983 were received from a 
friend of the veteran and his employer who ran a bar.  It was 
noted that the veteran reported an ear condition consisting 
of sensitive hearing and hearing loss.

A letter from Homer M. Servoss, M.D., dated in June 1981 
indicated he first saw the veteran in January 1976 at which 
time the veteran complained of tinnitus in his right ear.  In 
a November 1983 letter, Dr. Servoss noted removing cerumen 
from the veteran's ears in December 1982 and had not seen the 
veteran in 1983.  

The evidence received after the December 1983 RO decision 
included:

A June 2003 statement from Sidney P. Lipman, M.D., indicated 
the veteran had total sensorineural hearing loss involving 
the left ear, very mild hearing loss in the right ear, as 
well as severe sensitivity to noise.  The physician noted 
that these problems were due to injury sustained in the 
service.

As this statement shows a possible nexus to service, it is 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record. 
Accordingly, the claim is re-opened.  38 U.S.C.A. § 5108.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Additionally, pertinent laws and regulations provide that a 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The Board notes that service medical records are negative for 
complaints or diagnoses pertaining to right ear hearing loss.


A VA audiology evaluation dated January 1987 showed normal 
right ear hearing sensitivity from 250 to 8000 Hz.  The 
speech reception threshold of 8 decibels was in good 
agreement with the three frequency pure tone average (12 
decibels).  An excellent speech discrimination score was 
obtained at 52 decibels utilizing recorded speech material.  

At an October 1991 RO hearing, the veteran reported that 
during firing range practice he lost his earplug and so he 
could not hear for about three days but did not see a medic.  
He stated that he worked in industry after separation from 
service and had to wear cotton in his ears and had ringing in 
his right ear.  The veteran indicated he had several industry 
jobs after service.

April 1999 VA evaluation of the ears noted the veteran 
complained of sensitivity in both ears, worse on right.  The 
examination noted perfectly normal looking ears, nose, and 
throat.  An audiogram showed excellent hearing in the right 
ear.  

A May 2002 VA audiology evaluation revealed normal hearing in 
the right ear.  Impedance audiometry indicated normal middle 
ear function bilaterally.  

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran has a right ear hearing loss disability for VA 
compensation purposes.  In the absence of proof of a present 
disability, there cannot be a valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.

Here, there is no competent evidence of right ear hearing 
loss as that term is defined by 38 C.F.R. § 3.385.  While Dr. 
Lipman indicated the veteran had very mild hearing loss in 
the right ear and noted that this problem was due to injury 
sustained in the service, these findings are not considered 
to be a hearing loss disability for VA purposes and the 
veteran's right ear hearing is considered to be normal.  38 
C.F.R. § 3.385.  While the appellant argues to the contrary, 
as a layperson, he is not competent to establish by his own 
opinion that he has a bilateral hearing loss disorder for VA 
purposes or relate such a disability to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Hence, the claim 
must be denied.

B.  Right ear tinnitus

In 1998, the veteran attempted to reopen his claim for 
service connection for right ear tinnitus.  By a rating 
decision dated September 1998, the RO denied reopening the 
claim because the veteran had not submitted new and material 
evidence.

The evidence on file at the time of the September 1998 rating 
decision included:

Service medical records which were negative for complaints, 
treatment, or diagnoses of right ear tinnitus.  

A March 1976 statement from [redacted] which indicated 
long standing tinnitus and hearing loss, left ear.  

A May 1977 VA audiometry report showed an eight decibel loss 
and 100 percent discrimination ability in the right ear.  The 
veteran reported that the ringing in his ears was bad after 
separation from service.

Lay statements dated in November 1983 were received from a 
friend of the veteran and his employer who ran a bar.  It was 
noted that the veteran reported an ear condition consisting 
of sensitive hearing and hearing loss.

A letter from Homer M. Servoss, M.D., dated in June 1981 
indicated he first saw the veteran in January 1976 at which 
time the veteran complained of tinnitus in his right ear.  In 
a November 1983 letter, Dr. Servoss noted removing cerumen 
from the veteran's ears in December 1982 and had not seen the 
veteran in 1983.  In a February 1984 letter Dr. Servoss 
indicated the veteran reported sensitivity to noise in the 
right ear.  In a November 1986 letter, Dr. Servoss noted that 
he had not seen the veteran was in November 1983 and again 
noted that the veteran complained of tinnitus in January 
1976.

At an October 1991 RO hearing, the veteran reported that 
during firing range practice he lost his earplug and so he 
could not hear for about three days but did not see a medic.  
He stated that he worked in industry after separation from 
service and had to wear cotton in his ears and had ringing in 
his right ear.  The veteran indicated he had several industry 
jobs after service.

A March 1998 statement from the veteran's son indicated that 
he was told by his mother that his father hurt his ears in 
the service and had ringing of the ears and stuffed cotton in 
his ears.  He stated his mother was married to the veteran 
during service.  

The evidence received after the September 1998 RO decision 
included:

April 1999 VA evaluation of the ears which noted the veteran 
complained of sensitivity in both ears, worse on right.  He 
reported being in a bar room and was exposed to loud 
amplifiers.  He stated three days later, he got severely 
dizzy and since that time has had very much sensitivity to 
any loud noise.  The examination noted perfectly normal 
looking ears, nose, and throat.  An audiogram showed 
excellent hearing in the right ear.  A tympanometric fistula 
test was negative; no vertigo was reported or nystagnmus 
observed.  A MRI performed in May 1999 showed no evidence of 
acoustic neuroma.

A May 2002 VA audiology evaluation revealed normal hearing in 
the right ear.  Impedance audiometry indicated normal middle 
ear function bilaterally.  The veteran reported a unilateral 
constant tinnitus in the right ear.

The evidence received after the September 1998 RO decision is 
merely cumulative of evidence previously of record in that it 
contains the veteran's allegations that he sustained right 
ear tinnitus while in service as a result of acoustic trauma.  
There is no medical evidence of tinnitus or a competent 
opinion linking any current tinnitus disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  See Espiritu, 2 Vet. App. at 492.  
The veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

II.  Service connection claim for right ear hyperacusis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD-214 shows that his military occupational 
specialty (MOS) was recovery specialist.  The veteran did not 
serve in the Republic of Vietnam.

Service medical records are negative for complaints, 
treatment, or diagnosis of hyperacusis.  

VA examinations in May 1977 and August 1981 show normal right 
ear with audiology evaluations revealing hearing within 
normal limits.  The veteran reported sensitivity to noise.

A letter from Dr. Servoss dated June 1981 indicated that the 
veteran recently reported the he could not work where there 
was noise and claimed his right ear was highly sensitive to 
noise.  

Lay statements dated in November 1983 were received from a 
friend of the veteran and his employer who ran a bar.  It was 
noted that the veteran reported an ear condition consisting 
of sensitive hearing and hearing loss.

In letters dated February 1984 and November 1986, Dr. Servoss 
again noted that the veteran complained of hearing 
sensitivity in his right ear.  

At an October 1991 RO hearing, the veteran reported that 
during firing range practice he lost his earplug and so he 
could not hear for about three days but did not see a medic.  
He stated that he worked in industry after separation from 
service and had to wear cotton in his ears and had ringing in 
his right ear.  The veteran indicated he had several industry 
jobs after service.

VA treatment records dated in April and May 1999 showed 
physical examination of the ears were completely negative.  
The veteran reported he was in a bar room and was exposed to 
loud amplifiers and three days later he got severely dizzy 
and since that time he had very much sensitivity to any loud 
noise.  An audiogram showed excellent hearing in the right 
ear.  A tympanometric fistula test was noted as negative with 
no vertigo reported or nystagmus observed.  A May 1999 MRI 
found no evidence for acoustic neuroma.  

Two letters dated in June 2003 were submitted by Sidney P. 
Lipman, M.D.  The first letter stated that the veteran had 
severe sensitivity to noise which was due to injury sustained 
in the service.  The second letter indicated the veteran had 
hyperacusis which apparently was due to noise exposure and 
during military service.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hyperacusis.

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, the service medical records directly contradict 
the veteran's recollection of having hyperacusis in service.  
The physician's June 2003 opinions which relate the 
hyperacusis to service are solely based on the veteran's 
self-reported history as there are no other corroborating 
records substantiating that the veteran complained, was 
treated for, or was diagnosed with hyperacusis in service.  
The service medical records are negative for any right ear 
condition or notation that he sustained acoustic trauma and 
was deaf for three days.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board's rejection of the doctors' 
opinions, which were based on history related by the 
appellant, was justified because the appellant's testimony 
conflicted with the service medical records).  In addition, 
VA treatment records show that in April 1999, the veteran 
reported being in a bar room and was exposed to loud 
amplifiers which made him severely dizzy and since that time 
had sensitivity to loud noises.

The Board is sympathetic to the veteran's current condition 
and his recollections of what occurred in service, however, 
there is no evidence to suggest that he incurred hyperacusis 
in service.  Therefore, the Board must find that the 
recollection of the veteran is outweighed by the remaining 
evidence.  Accordingly, the Board finds that the information 
given to the private physician was inaccurate; therefore, the 
opinion regarding the etiology of the veteran's disability is 
not probative.

As the preponderance of the evidence is against the claim for 
hyperacusis of the right ear, the benefit-of-the-doubt rule 
does not apply and the Board must deny the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March and April 2004 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  

The March and April 2004 letters also provided appropriate 
information to the veteran on the definition of new and 
material evidence and the evidence necessary to support the 
claims for service connection for tinnitus and hearing loss, 
right ear.  The veteran has been adequately informed of the 
specific information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because new and material evidence has not 
been submitted to reopen the veteran's claims and the 
veteran's claim for service connection is denied.  Any 
questions as to the disability rating or the effective date 
to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, private medical records, lay 
statements, a photograph have been associated with the claims 
folder.  The Board acknowledges that the veteran was not 
scheduled for a VA examination for his claim for service 
connection for hyperacusis.  In this instance, however, there 
is sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss.  

Entitlement to service connection for right ear hearing loss 
is denied.

New and material evidence having not been presented, the 
claim for service connection for right ear tinnitus is not 
reopened; the appeal is denied.

Entitlement to service connection for hyperacusis, right ear 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


